Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158092 & (20) (21)                                                                                      David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158092
                                                                    COA: 341320
                                                                    Oceana CC: 13-010095-FC
  ROGER LLOYD,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the June 4, 2018 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion
  for counsel and the motion for evidentiary hearing are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2019
         t0520
                                                                               Clerk